United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                       F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                          August 2, 2004
                                  FOR THE FIFTH CIRCUIT                             Charles R. Fulbruge III
                                                                                            Clerk


                                         No. 03-51338
                                       Summary Calendar



       KISHAUN NICOLE PENSON, A minor child,
       by Kiauna Penson, next friend,

                                                             Plaintiff-Appellant,

                                              versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                           (USDC No. A-03-CV-185-RP)
           _______________________________________________________


Before REAVLEY, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Kiauna Penson, on behalf of her minor child, Kishaun Nicole Penson, appeals a judgment

affirming the denial of her claim for supplemental security income. She argues that the



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
administrative judge’s (“ALJ’s”) decision is not supported by substantial evidence and that the

ALJ did not use the proper legal standards.

        The ALJ found the Kishaun had severe impairments consisteding of “amniotic band

syndrome with absence of the tips of the right thumb, digits two, three and four of the right hand,

and the right great toe; borderline to low average intellectual functioning, and receptive and

expressive language disorder.” The ALJ determined, however, that Kishaun was not disabled

under the Social Security Act. The ALJ evaluated Kishaun’s claim in accordance with the process

set forth in 20 C.F.R. § 416.924(a). The ALJ evaluated the effect of Kishaun’s impairment, or

combination of impariments, in each of six domains of function set forth in § 416.926a (b) (1) (i)-

(iv). In assessing the credibility of Kishaun’s mother, Kiauna Penson, the ALJ failed to provide

“specific reasons for the finding on credibility, supported by the evidence in the case record” nor

was the credibility determination “sufficiently specific to make clear to the individual and to any

subsequent reviewers the weight the adjudicator gave to the individual’s statements and the

reasons for that weight” as required by SSR 96-7p. 1996 WL 374186, *2 (S.S.A). For our review

we must be given the reasons for this credibility finding and the significance of that finding on the

disability resolution.

        This case is REMANDED to the Appeals Council.




                                                  2